(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso'.)
Por cuanto, el demandante apelado solicita que de conformidad 1 con la regla 59 del Reglamento de este Tribunal Supremo se 'deses-time por frívolo el recurso de apelación interpuesto por el deman-dado apelante; 1
Por cuanto, las partes estipularon al comenzar el juicioque so, trataba de una reclamación sobre el saldo de una cuenta corriente entre el demandante, como traficante al por mayor en provisiones en general, y el demandado como traficante en provisiones' al detall;
•Por cuanto, la cuestión principal a resolver en este pleito es la-' de si de acuerdo con el inciso 4 del artículo 1867 del Código Civil " de Puerto Rico (ed. de 1930) la acción del demandante está pres-crita; . .
Por cuanto, este Tribunal no há tenido aún oportunidad dé pá-’ sar por sobre la aplicación del referido artículo a-hechos do la nát’u-"' raleza de los que aquí se plantean;
■ Por tanto, se resuelve que la apelación no es frívola y en sti, consecuencia se declara sin lugar la moción de desestimación.